Citation Nr: 9915591	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran serviced on active duty from January 1953 to 
April 1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current hearing loss disability to disease or injury in 
service.


CONCLUSION OF LAW

The claim of service connection for a hearing loss disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss is due to his 
service.  Specifically, he alleged that his hearing loss is 
due to exposure to 5-inch shells going off in his ears for 
the 3 years he was on board the USS Barton.  

Although the Board accepts that the veteran was exposed to 
noise during service, there is no evidence that he served in 
combat, therefore 38 U.S.C.A. § 1154 (West 1991) does not 
apply.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  Service connection for sensorineural hearing loss 
may be granted if manifest to a compensable degree within 1 
year of separation from service.  However, the veteran is 
under an obligation to establish a well-grounded claim. 

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater: or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater: or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

On VA audiological evaluation in September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10dB.
30dB
40dB.
65dB.
75dB.
LEFT
10dB.
25dB.
70dB.
75dB.
85dB.

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and 56 percent correct in 
the left ear.

The claim for service connection for hearing loss disability 
is not well grounded.  There is no competent evidence of 
hearing loss or hearing loss disability during active service 
or sensorineural hearing loss within 1 year of separation 
from service.  His service medical records do not show any 
complaints of hearing problems or diagnosis of any type of 
hearing loss.  While the veteran was not given an audiometric 
examination at separation, both the January 1953 entrance 
examination report and the April 1956 separation medical 
examination report reflected whispered voice testing results 
of 15/15.  Furthermore, there is no post-service evidence of 
hearing loss for many years.  Also, the case is devoid of any 
clinical evidence or medical opinion linking the veteran's 
current hearing disability to his active service.  

The Board notes that the veteran has reported that he 
believes his current hearing loss disability is due to noise 
exposure during service onboard the USS Barton.  However, the 
veteran is a layman, and as such, is not competent to 
establish that a current finding of hearing loss disability 
is due to noise exposure many years earlier.  

Thus, the Board finds that although there is evidence of post 
service disability, there is no competent (medical) evidence 
of a nexus or link between the veteran's current hearing loss 
disability and his prior service.  Therefore, the claim is 
not well grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 

